Case: 21-50176        Document: 00516578785             Page: 1     Date Filed: 12/15/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 21-50176
                                    Summary Calendar                                 FILED
                                                                             December 15, 2022
                                                                                Lyle W. Cayce
   Latray Whitley,                                                                   Clerk

                                                                  Petitioner—Appellant,

                                            versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                                  Respondent—Appellee.


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 5:19-CV-618


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
         In 2013, a Texas jury convicted Latray Whitley of murdering Cory
   Cumby and sentenced him to life in prison. Whitley now petitions for habeas
   relief. Because he cannot overcome AEDPA’s relitigation bar, we affirm.




         *   This opinion is not designated for publication. See 5th Cir. R. 47.5
Case: 21-50176      Document: 00516578785          Page: 2   Date Filed: 12/15/2022




                                    No. 21-50176


                                         I.
          At trial, Alvin Clark testified that he saw Whitley shoot into Cumby’s
   car. And Reginald Green testified that when Whitley and Green were
   incarnated together, Whitley confessed to shooting Cumby. Clark’s and
   Green’s testimony was corroborated by Clark’s ex-wife, Latoya, who
   testified that Clark called her on the night of Cumby’s murder and told her
   that Whitley had shot at him. Donald Grinage also corroborated Clark’s
   account of the shooting. Both Clark and Green denied having an agreement
   with either the State or federal government to testify.
          After the Texas Court of Appeals affirmed the judgment on direct
   review, Whitley filed a state habeas application. He claimed: (1) The
   prosecutors violated Napue v. Illinois, 360 U.S. 264 (1959), by eliciting false
   testimony, and knowingly failing to correct false testimony, by Clark and
   Green regarding the existence of agreements for their trial testimony; (2) The
   prosecutors violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to
   disclose impeachment evidence in the form of Clark’s and Green’s federal
   cooperation agreements as well as audio recordings of conversations between
   police and Clark’s and Green’s attorneys regarding a possible deal in
   exchange for information about the Cumby murder
          The state habeas trial court conducted an extensive evidentiary
   hearing. It found no evidence of any agreement for either Clark’s or Green’s
   testimony and concluded that Whitley had failed to demonstrate that the
   State either elicited, or knowingly failed to correct, any false testimony. The
   state habeas court also found no evidence that the State failed to disclose
   material evidence of the presence of any such agreement. The Texas Court
   of Criminal Appeals denied habeas without a written order, based on the trial
   court’s findings.




                                         2
Case: 21-50176      Document: 00516578785            Page: 3    Date Filed: 12/15/2022




                                      No. 21-50176


          Whitley filed a § 2254 petition reasserting the above claims. The
   district court denied habeas relief. We then granted Whitley a COA on the
   above-specified issues.
                                           II.
          Because a state court denied Whitley’s claims on the merits,
   AEDPA’s relitigation bar applies. See 28 U.S.C. § 2254(d); Langley v. Prince,
   926 F.3d 145, 155 (5th Cir. 2019) (en banc). To overcome the relitigation bar,
   Whitley must show the state court’s adjudication of the claim (1) “was
   contrary to . . . clearly established federal law, as determined by the Supreme
   Court of the United States,” (2) “involved an unreasonable application of”
   such law, or (3) “was based on an unreasonable determination of the facts in
   light of the evidence presented in the State court proceeding.” 28 U.S.C.
   § 2254(d). Each § 2254(d) avenue “is difficult to meet . . . because it was
   meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011).
          Consider each in turn. First, “[a] state-court decision is contrary to
   clearly established federal law only if it arrives at a conclusion opposite to that
   reached by the Supreme Court on a question of law or if it resolves a case
   differently than the Supreme Court has on a set of materially
   indistinguishable facts.” Lucio v. Lumpkin, 987 F.3d 451, 469 (5th Cir. 2021)
   (en banc). Second, a state court’s application of clearly established law is
   unreasonable if it is “so lacking in justification that there was an error well
   understood and comprehended in existing law beyond any possibility for
   fairminded disagreement.” Harrington, 562 U.S. at 103. Third, because
   Whitley is challenging a state conviction, the state court’s findings of fact
   must be presumed correct unless rebutted “by clear and convincing
   evidence.” 28 U.S.C. § 2254(e)(1); see also Lucio, 987 F.3d at 476.
          Whitley claims he satisfies AEDPA’s strictures with respect to his
   Napue and Brady claims. We disagree.




                                           3
Case: 21-50176      Document: 00516578785           Page: 4   Date Filed: 12/15/2022




                                    No. 21-50176


          Under Napue v. Illinois, “a conviction obtained through use of false
   evidence, known to be such by representatives of the State, must fall under
   the Fourteenth Amendment.” 360 U.S. at 269. To that end, prosecutors may
   neither knowingly use perjured testimony nor permit false testimony to go
   uncorrected. Id. To establish a due process violation based on the State’s use
   of false or misleading testimony, the defendant must show (1) that the
   witness’s testimony was actually false, (2) that the prosecution knew the
   witness’s testimony was false, and (3) that the testimony was material. Giglio
   v. United States, 450 U.S. 150, 153–54 (1972).
          Whitley claims the State violated Napue with respect to Clark’s and
   Green’s assertions that they had no deal with either the State or federal
   government for their testimony. But the state court, after several evidentiary
   hearings, found that Clark and Green did not testify falsely. That finding was
   reasonable and is entitled to deference. 28 U.S.C. § 2254(e)(1). Just to name
   some of the factors supporting the state court’s conclusion, Clark’s and
   Green’s prior plea agreements were in federal—not state—cases, were
   entered more than a year before Whitley’s trial, and were not expressly
   conditioned upon their testifying against Whitley; ADA Neidhardt testified
   that he explicitly told Clark and Green that they would not receive any benefit
   from the State for their testimony; AUSA Shearer testified that he made no
   promises to Clark or Green for future sentence reductions based on their
   testifying against Whitley; and Clark’s and Green’s behavior at trial
   indicated that they were not under an assumption that they would receive a
   benefit for testifying. Whitley cannot come close to overcoming the
   presumption of correctness.
          Next, under Brady v. Maryland, “the suppression by the prosecution
   of evidence favorable to an accused . . . violates due process where the
   evidence is material either to guilt or to punishment.” 373 U.S. at 87. The
   prosecution’s duty to disclose extends to information affecting the credibility



                                         4
Case: 21-50176      Document: 00516578785          Page: 5   Date Filed: 12/15/2022




                                    No. 21-50176


   of witnesses whose testimony “may well be determinative of guilt or
   innocence.” Giglio, 405 U.S. at 154; see also United States v. Bagley, 473 U.S.
   667, 676 (1985). So, to establish a Brady violation, a petitioner must
   demonstrate that (1) the prosecution suppressed evidence (2) that was
   favorable to the defendant and (3) that was material to the issue of guilt or
   punishment. Smith v. Cain, 565 U.S. at 75 (2012). “[E]vidence is material
   only if there is a reasonable probability that, had the evidence been disclosed
   to the defense, the result of the proceeding would have been different.”
   Bagley, 473 U.S. at 682. A “reasonable probability” is one sufficient to
   undermine confidence in the outcome. Pennsylvania v. Ritchie, 480 U.S. 39,
   57 (1987).
          Whitley claims that the State violated Brady when it failed to turn over
   Clark’s and Green’s plea agreements and recordings of conversations
   between police and Clark’s and Green’s attorneys. Even if the State should
   have turned over the agreements and conversations, the state court
   reasonably determined that such evidence was not “material.” The jury—
   via Whitley’s trial counsel—was already aware that Clark and Green had
   federal convictions, that they had contacted police in 2011 and gave
   interviews months apart, and that neither witness had been sentenced
   federally at the time they spoke with Detective McNelly. As such, the state
   court reasonably determined that the jury’s additional knowledge about
   Clark’s and Green’s federal plea agreements and conversations would have
   had little to no marginal impeachment value. Whitley thus fails to show “the
   result of the proceeding would have been different” had the evidence been
   disclosed. Bagley, 473 U.S. at 682. That is particularly true where, as here,
   Clark’s and Green’s testimony was corroborated by two other witnesses.
   And any in event, Whitley has failed to overcome the strictures of § 2254(d).
          We AFFIRM.




                                          5